DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear where the original disclose specification provides support to “expose the substrate to a triazole as well as an unsaturated hydrocarbon” in combination. Rather, it would appear the interpretation of claim 2 is to expose the substrate at one point to an unsaturated hydrocarbon in order to form the blocking layer (triazole). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-11 and 13 is/are rejected under 35 U.S.C. 103 as obvious over Bristol [US 20160190060] in view of Tois [US 11094535].
	Claim 1: Bristol teaches a method of forming layers of material over small regions by selective chemical reaction [title] wherein the method can include a substrate having a metallic material having a first surface and a non-metallic (dielectric) material having a second surface [0040], wherein the substrate can be used in a different operations and/or methods [0039] which would be obvious to one of ordinary skill in the art that one could use the substrate with a preferential chemical reaction. Bristol further teaches a preferential chemical reaction can also include using benzotriazole or other triazole functional groups [0051]. Although Bristol does not explicitly teach in the depicted examples to remove a blocking layer from the first surface, Bristol does further teach the preferential or selective reaction can include applying passivant (blocking material) over one of the surfaces to increase the selective/preferentiality of the reaction, and can be applied once or multiple times during the selective deposition process, after which the passivant material may be removed [0048]. Bristol further teaches the passivant can be removed through a thermal treatment [0048] and that the use of passivation expands the number of possible selective/preferential reactions available to form layers [0048]. Tois provides an example of a passivation layer on a metallic surface and selectively deposition or reaction of X material on the second dielectric surface and then removing the passivation layer after selective deposition [Fig. 1]. Therefore, it would have been obvious to one ordinary skill in the art to investigate all the possibilities or embodiments capable of being used together for selective chemical reactions as disclosed by Bristol, since one of ordinary skill in the art would expect the combinations would be operable, and Tois further teaches depositing passivation and removing passivation are also already known and operable for selective deposition. 
	Claim 8: Bristol teaches the triazole can be benzotriazole [0051].
	Claim 9: Bristol teaches the metallic material can be copper [0031].
	Claim 10: Bristol teaches the non-metallic material can be silicon oxide [0031].
	Claim 11: Bristol teaches further selectively depositing film on the second surface over the blocked first surface (increase selectivity/preferentiality of a given deposition to the second surface compared to the passivant) [0048].
	Claim 13: Bristol further teaches the passivant can be removed through a thermal treatment [0048]. Tois also teaches it is desirable to remove the blocking or passivation and heat treatment is an effective and known technique for layer removal [col 12, ln 24-59; col 13, ln 30-40]. Therefore, it would have been obvious to one of ordinary skill in the art to remove the blocking or passivant since the prior art teaches such technique is operable means for removal of a layer.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Tois as applied to claim 1 above, and further in view of Avanzino [US 6350687].
	Teaching of the prior art is aforementioned, but does not appear to teach all the species as listed in claim 7. Avanzino is provided.
	Claim 7: Avanzino teaches benzotriazole and 1,2,4-triazole are both operable material for a passivating film [col 6, ln 54]. It would have been obvious to one of ordinary skill in the art to provide either benzotriazole or 1,2,4-triazole since they are both operable variants of triazole used for passivation as taught by Avanzino.  
	 	
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Tois as applied to claim 1 above, and further in view of Wang [Click-assembling triazole membrane on copper surface via one step or two steps and their corrosion inhibition performance].
	Teaching of the prior art is aforementioned, but does not appear to teach exposing the substrate to a unsaturated hydrocarbon with a triple bond to form the blocking layer. Wang is provided.
Claims 2-3, Wang teaches triazole can be formed on the substrate by exposure of an alkyne (unsaturated hydrocarbon) and azide to form a protective film comprising [pg 1120]. It would have been obvious to one of ordinary skill in the art to expose a substrate with unsaturated hydrocarbon with a triple bond such as alkyne to form a blocking layer such as triazole, since Wang teaches the click assembling of the triazole on the substrate is operable for protection [abstract]. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Tois and Wang as applied to claim 3 above, and further in view of Sau [An abnormal N-Heterocyclic carbene copper I complex in click chemistry].
Teaching of the prior art is aforementioned, but does not appear to teach the hydrocarbon is 3 hexyne. Sau is provided.
Claim 4: Sau teaches triazole can be formed using alkyne such as 3-hexyne under click chemistry [pg 2987, col 1]. It would have been obvious to one of ordinary skill in the art to use 3-hexyne as the unsaturated hydrocarbon since Sau teaches such alkyne is operable in forming triazole. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Tois and Wang as applied to claim 3 above, and further in view of Tasca [Micellar promoted multi-component synthesis of 123 triazoles in water at room temperature].
Teaching of the prior art is aforementioned, but does not appear to teach the R’ is a C1 group, and the R” is a C3-C18 group. Tasca is provided. 
Claims 5-6: Tasca teaches that alkynes such as 1-decyne or 1-dodecyne  produced good results for triazoles [pg 1420 col 1]. It would have been obvious to one of ordinary skill in the art to use 1-decyne or 1-dodecyne  as the unsaturated hydrocarbon since Tasca teaches such alkyne is operable in forming triazole. 

Claims 12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Tois as applied to claim 11 above, and further in view of Ellinger [US 9117914].
Teaching of the prior art is aforementioned, but does not appear to teach sequentially exposing the substrate to a metal precursor and reactant. Ellinger is provided.
Claim 12: Ellinger teaches after patterning the substrate with an inhibitor, another film such as aluminum oxide was further deposited using atomic layer deposition [col 4, ln 25-50]. Ellinger further teaches providing precursors such as metal containing precursors and reactants for ALD [col 38, ln 9-15]. It would have been obvious to one of ordinary skill in the art to use blocking agents with ALD to perform selective area deposition since Ellinger discloses such technique is already well known in the selective deposition art, which has potential benefits of eliminating an etch process, reducing cleaning steps required or different patterning techniques for difficult materials [col 2, ln 64 to col 3, ln 20]. 
Claim 17: Bristol teaches a method of forming layers of material over small regions by selective chemical reaction [title] wherein the method comprises a substrate having a metallic material having a first surface and a non-metallic (dielectric) material having a second surface [0040 Fig. 4a] and selective or preferential chemical reaction can be applied to the substrate [0040]; where preferential chemical reaction includes a reaction that is selective or at least preferential to metal materials (first surface) as compared to dielectric or organic materials (second surface) such as benzotriazole or other triazole functional groups [0051]. Bristol further teaches the passivant can be removed through a thermal treatment [0048]. Tois also teaches it is desirable to remove the blocking or passivation and heat treatment is an effective and known technique for layer removal [col 12, ln 24-59; col 13, ln 30-40]. Therefore, it would have been obvious to one of ordinary skill in the art to remove the blocking or passivant since the prior art teaches such technique is operable means for removal of a layer.  
However, Bristol does not appear to teach sequentially exposing the substrate to a metal precursor and reactant. Ellinger is provided.
Ellinger teaches after patterning the substrate with an inhibitor, another film such as aluminum oxide was further deposited using atomic layer deposition [col 4, ln 25-50]. Ellinger further teaches providing precursors such as metal containing precursors and reactants for ALD [col 38, ln 9-15]. It would have been obvious to one of ordinary skill in the art to use blocking agents with ALD to perform selective area deposition since Ellinger discloses such technique is already well known in the selective deposition art, which has potential benefits of eliminating an etch process, reducing cleaning steps required or different patterning techniques for difficult materials [col 2, ln 64 to col 3, ln 20].
Ellinger further teaches depositing a conductive fill material within the at least one feature to form a low-resistance (conductive) metal via [col 21, ln 41-55]. 
Claim 18: Bristol teaches the triazole can be benzotriazole [0051].
Claim 19: Ellinger teaches the film is aluminum oxide [col 9, ln 26]. 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Tois as applied to claim 11 above, and further in view of Tohnoe [US 20110244680]. 
Bristol further teaches the passivant can be removed through a thermal treatment [0048]. Tois also teaches heating can be used to remove a passivation layer [col 13, ln 30-40]. However, the prior art does not appear to explicitly teach removing triazole using elevated temperature. Tohnoe is provided.
Claim 13: Tohnoe teaches one could remove benzotriazine (BTA) at an elevated temperature [0036]. It would have been obvious to one of ordinary skill in the art to use elevated temperature to remove a passivation layer comprising triazole and/or benzotriazole since Tohnoe teaches it is operable to use such technique for removal. 
Claim 14: Tohnoe teaches a temperature of 210 deg. C or greater can be used to remove BTA [0036], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). Alternatively, it would have been obvious to one of ordinary skill in the art to optimize the temperature for removal through routine experimentation, that would best remove the material and minimize damage. 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Tois as applied to claim 11 above, and further in view of Tohnoe [US 20110244680] and Ellinger [US 9117914]. 
Alternatively, Tohnoe is provided for the step of removing the blocking layer from the metallic material surface. 
Claim 17: Bristol teaches a method of forming layers of material over small regions by selective chemical reaction [title] wherein the method comprises a substrate having a metallic material having a first surface and a non-metallic (dielectric) material having a second surface [0040 Fig. 4a] and selective or preferential chemical reaction can be applied to the substrate [0040]; where preferential chemical reaction includes a reaction that is selective or at least preferential to metal materials (first surface) as compared to dielectric or organic materials (second surface) such as benzotriazole or other triazole functional groups [0051]. Bristol further teaches the passivant can be removed through a thermal treatment [0048]. Tois also teaches it is desirable to remove the blocking or passivation and heat treatment is an effective and known technique for layer removal [col 12, ln 24-59; col 13, ln 30-40]. Therefore, it would have been obvious to one of ordinary skill in the art to remove the blocking or passivant since the prior art teaches such technique is operable means for removal of a layer. 
Tohnoe teaches one could remove benzotriazine (BTA) at an elevated temperature [0036]. It would have been obvious to one of ordinary skill in the art to use elevated temperature to remove a passivation layer comprising triazole and/or benzotriazole since Tohnoe teaches it is operable to use such technique for removal. 
However, the prior art does not appear to teach sequentially exposing the substrate to a metal precursor and reactant. Ellinger is provided.
Ellinger teaches after patterning the substrate with an inhibitor, another film such as aluminum oxide was further deposited using atomic layer deposition [col 4, ln 25-50]. Ellinger further teaches providing precursors such as metal containing precursors and reactants for ALD [col 38, ln 9-15]. It would have been obvious to one of ordinary skill in the art to use blocking agents with ALD to perform selective area deposition since Ellinger discloses such technique is already well known in the selective deposition art, which has potential benefits of eliminating an etch process, reducing cleaning steps required or different patterning techniques for difficult materials [col 2, ln 64 to col 3, ln 20].
Ellinger further teaches depositing a conductive fill material within the at least one feature to form a low-resistance (conductive) metal via [col 21, ln 41-55]. 
Claim 18: Bristol teaches the triazole can be benzotriazole [0051].
Claim 19: Ellinger teaches the film is aluminum oxide [col 9, ln 26]. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol [US 20160190060] in view of Ellinger [US 9117914] and Tois [US 11094535].
	Claim 15: Bristol teaches a method of forming layers of material over small regions by selective chemical reaction [title] wherein the method comprises a substrate having a metallic material having a first surface and a non-metallic (dielectric) material having a second surface [0040 Fig. 4a] and selective or preferential chemical reaction can be applied to the substrate [0040]; where preferential chemical reaction includes a reaction that is selective or at least preferential to metal materials (first surface) as compared to dielectric or organic materials (second surface) such as benzotriazole or other triazole functional groups [0051]. 
However, Bristol does not appear to teach sequentially exposing the substrate to a metal precursor and reactant. Ellinger is provided.
Ellinger teaches after patterning the substrate with an inhibitor, another film such as aluminum oxide was further deposited using atomic layer deposition [col 4, ln 25-50]. Ellinger further teaches providing precursors such as metal containing precursors and reactants for ALD [col 38, ln 9-15]. It would have been obvious to one of ordinary skill in the art to use blocking agents with ALD to perform selective area deposition since Ellinger discloses such technique is already well known in the selective deposition art, which has potential benefits of eliminating an etch process, reducing cleaning steps required or different patterning techniques for difficult materials [col 2, ln 64 to col 3, ln 20]. 
Bristol further teaches the passivant can be removed through a thermal treatment [0048]. Tois also teaches it is desirable to remove the blocking or passivation and heat treatment is an effective and known technique for layer removal [col 12, ln 24-59; col 13, ln 30-40]. Therefore, it would have been obvious to one of ordinary skill in the art to remove the blocking or passivant since the prior art teaches such technique is operable means for removal of a layer.  
Claim 16: Bristol teaches the triazole can be benzotriazole [0051].

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Ellinger and Tois as applied to claim 17 above, and further in view of Wada [US 20020192938].
Teaching of the prior art is aforementioned, but does not appear to teach the resistance of the via is the claimed range. Wada is provided.
Claim 20: Wada teaches if the plug is protruding in the wiring group, the contact resistance of the via would be lowered [0605]. It would have been obvious to one of ordinary skill in the art to reduce the resistance of the via through routine experimentation as a workable parameter since Wada teaches the profile of the conductive plug affects the conductivity and resistance of the via, hence also affecting the reliability of the device. 

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Ellinger and Tois and Tohnoe as applied to claim 17 above, and further in view of Wada [US 20020192938].
Teaching of the prior art is aforementioned, but does not appear to teach the resistance of the via is the claimed range. Wada is provided.
Claim 20: Wada teaches if the plug is protruding in the wiring group, the contact resistance of the via would be lowered [0605]. It would have been obvious to one of ordinary skill in the art to reduce the resistance of the via through routine experimentation as a workable parameter since Wada teaches the profile of the conductive plug affects the conductivity and resistance of the via, hence also affecting the reliability of the device. 
 
Response to Arguments
Applicant's arguments filed 03/23/22 have been fully considered but they are not persuasive. Regarding Bristol fail to teach the blocking layer is removed, it is argued that Bristol does teaches the passivant can be removed through a thermal treatment [0048]. Regarding applicant’s argument that Tois provides no guidance to removing triazole blocking layer, it is argued that Tois teaches heat treatment is capable of removing a variety of different types of films, of which includes passivation layers [col 12, ln 24-59]. Furthermore, in regards to amended claim 1, claim 15 is alternatively rejected over new reference, Tohnoe as aforementioned. 

Conclusion
	Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANDY C LOUIE/Primary Examiner, Art Unit 1715